                                              Case 13-18735-mkn          Doc 279      Entered 03/04/19 14:45:54      Page 1 of 3



                                          1   KRISTINA L. HILLMAN, Nevada Bar No: 007752                              E-FILED: March 4, 2019
                                              LAW OFFICES OF KRISTINA L. HILLMAN
                                          2     Affiliated with Weinberg, Roger & Rosenfeld
                                                A Professional Corporation
                                          3   1594 Mono Ave.
                                              P.O. Box 1987
                                          4   Minden, NV 89423
                                              Telephone: 775-770-4832
                                          5   Facsimile: 775-782-6932
                                                      bankruptcycourtnotices@unioncounsel.net
                                          6

                                          7
                                              Attorneys for Creditor LABORERS INTERNATIONAL UNION
                                          8   OF NORTH AMERICA, LOCAL 872

                                          9
                                                                          UNITED STATES BANKRUPTCY COURT
                                         10
                                                                                     DISTRICT OF NEVADA
                                         11

                                         12                                                             Case No. BK-S 13-18735-MKN
                                              In re
                                         13                                                             IN PROCEEDINGS UNDER CHAPTER 7
                                              SIX STAR CLEANING AND CARPET
                                         14   SERVICES, INC.,                                           OBJECTION TO APPLICATION FOR
                                                                                                        ADMINISTRATIVE EXPENSES FOR
                                         15                                    Debtor.                  ARBITRATOR, NUNC PRO TUNC

                                         16                                                             Date:     April 4, 2019
                                                                                                        Time:     11:00 a.m.
                                         17                                                             Place:    Foley Building, Third Floor

                                         18

                                         19           1.      Laborers Local 872, is a creditor of Six Star Cleaning and Carpet Services, Inc.

                                         20   and the defendant in a case entitled Gene Collins v. Laborers International Union of North

                                         21   America, Local 872, et al., United States District Court, District of Nevada, Case No. 11-cv-

                                         22   00524-LDG-CWH. It formerly had a collective bargaining agreement with Six Star.

                                         23           2.      The Trustee has made an ex parte Application for the payment of $7,500 in

                                         24   arbitrator’s costs. The Application is deceptive and does not disclose that the Debtor’s obligation

                                         25   is only one-fifth (1/5) of the fee, not the entire fee.

                                         26           3.      In paragraph 4, the Application refers to a case entitled “Six Star Cleaning and

                                         27   Carpet Services, Inc., et al. v. Laborers International Union of North America Local 872, et al.

                                         28   (Case No. 2:11-cv-00524-LDO-CWH)…” As noted above, the correct name of the case is Gene
WEINBERG, ROGER &
   ROSENFELD
   A Professional Corporation                                                                      1
1001 Marina Village Parkway, Suite 200
      Alameda, California 94501
           (510) 337-1001
                                                 OBJECTION TO APPLICATION FOR ADMINISTRATIVE EXPENSES FOR ARBITRATOR NUNC PRO
                                                 TUNC, CASE NO. BK-S 13-18735-MKN
     Case 13-18735-mkn          Doc 279     Entered 03/04/19 14:45:54         Page 2 of 3



 1   Collins, et al. v. Laborers International …. This is deceptive because there are actually five

 2   plaintiffs. Six Star Cleaning is only one of the plaintiffs.

 3            4.     The District Court ordered certain of the claims to arbitration and the plaintiffs and

 4   defendants (the five Plaintiffs and the two Defendants) chose Dennis Kist as the Arbitrator.

 5            5.     The Arbitrator has required that each of the sides post a $7,500 fee to pay for his

 6   costs and fees. The Union has posted its $7,500.

 7            6.     The five plaintiffs, including Six Star, are required to post $7,500 total.

 8            7.     The Application by the Trustee would allow the Debtor to pay the entire $7,500.

 9   Its pro rata portion is one-fifth (1/5) of that or $1,500.

10            8.     The Application does not disclose that the $7,500 would pay for the arbitration

11   costs of all of the parties. The Application falsely states at p. 3:4-5 that “The estate’s portion of

12   the arbitration fee of $7,500 is reasonable and necessary.” Its portion of the fee is only $1,500.

13   The estate should not pay the costs of the other plaintiffs.

14            9.     The Application refers to a Board of Adjustment decision in an amount of

15   $1,134,149.76. The District Court found in the litigation referred to above that the award was

16   improperly procured and has refused to enforce it.

17            10.    Laborers Local 872 has a cross-claim against Six Star Cleaning and the other

18   contractors, which will be litigated in the arbitration. This has not been disclosed. Its creditor

19   status is in part a result of the claim against Six Star Cleaning.

20            11.    Because the Application seeks the payment of $7,500 to pay for the costs for all of

21   the employers, it should be rejected by the Court. The estate should only pay for the costs related

22   to Six Star and not all other employers.

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                         2
           OBJECTION TO APPLICATION FOR ADMINISTRATIVE EXPENSES FOR ARBITRATOR, NUNC PRO
           TUNC, CASE NO. BK-S 13-18735-MKN
     Case 13-18735-mkn          Doc 279     Entered 03/04/19 14:45:54     Page 3 of 3



 1           12.      For these reasons, the request should be denied.

 2
     Dated: March 4, 2019                            LAW OFFICES OF KRISTINA L. HILLMAN
 3                                                   Affiliated with Weinberg, Roger & Rosenfeld
                                                             A Professional Corporation
 4

 5                                                   /s/ Kristina L. Hillman
                                             By:     KRISTINA L. HILLMAN
 6                                                   Attorneys for Creditor
                                                     LABORERS’ INTERNATIONAL UNION OF
 7                                                   NORTH AMERICA LOCAL 872, AFL-CIO__
 8

 9   147249\1013864

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        3
        OBJECTION TO APPLICATION FOR ADMINISTRATIVE EXPENSES FOR ARBITRATOR, NUNC PRO
        TUNC, CASE NO. BK-S 13-18735-MKN
